                   IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                          CASE NO. 4:17-cr-00208-6


Charmaine Nichole Sims,
        Defendant.


                                                                                                      *-0    ,^ tn
                                                                                            .         ^      oo.

                                            ORDER                                                     7"
        Defendant Sims          moves the             Court to modify             her-.lEent^ce^-'i'-^
                                                                                        ^|1          ZZ O U:'
pursuant to 18 U.S.C. § 3582{Docs. 643 and 645).                                                     77
                                                                                            '        CO
                                                                                                     u:;)
        Specifically, Defendant requests that the Court order her

to be placed on home confinement with the Bureau of Prisons on

or before October 7, 2019, several months prior to the date that

the   Bureau       of    Prisons     has    determined          her    to    be   eligible             for

such.


        The Court may modify a term of imprisonment once it                                            has

been imposed in only the narrowest of circumstances, and none of

those    circumstances         are     present in            Defendant's case.                  See 18

U.S.C. §§ 3582(b),             (c)(1)(B)          &    (c)(2);    Fed.      R.    Crim.         P.     35;

United States           v.   Phillips, 597             F.3d    1190,    1194-95         (11^^ Cir.

2010)     (^^The        authority      of    a        district       court       to    modify               an

imprisonment sentence is                 narrowly limited              by    statute.").                    As

such,     this      Court     is     without          jurisdiction          to    modify         Sims'

sentence.


        Additionally,         the    authority to             decide    when      an       inmate is

eligible for home confinement rests with the Bureau of Prisons.
While    Defendant        cites     to     both       the   Second     Chance         Act   and        the

First    Step      Act,      neither     Act      altered       the    Bureau         of    Prisons'

discretion in such matters,                 as        set    forth     in the Government's
SIMS, Charmaine Nichole
4:17-cr-00208-6
Order on Motion



response.   Further, Defendant has made no showing that she has

exhausted her administrative remedies with the Bureau of Prisons

in seeking the relief she requests.

     Based on the foregoing. Defendant's motion is DENIED.

     SO ORDERED this /f'^day of October 2019.


                          WILLIAM T. MOORE, JR. ^
                          JUDGE, U.S. DISTRICT COURT
